Dismissed and Memorandum Opinion filed July 15, 2004








Dismissed and Memorandum Opinion filed July 15, 2004.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-04-00019-CV
____________
 
FRESH COAT, INC., Appellant
 
V.
 
LIFE FORMS, INC., Appellee
 

 
On
Appeal from the 165th District Court
Harris
County, Texas
Trial
Court Cause No. 01-59192
 

 
M E M O R A N D U M   O P I N I O N
This is an appeal from a judgment signed September 29,
2003.  On April 28, 2004, appellant filed
an agreed motion to abate this appeal to finalize a global settlement agreement
in this case and related cases.  The
court granted the motion and on May 6, 2004, the court abated the appeal for
sixty days.
On July 7, 2004, appellant filed a motion to dismiss the
appeal because all the cases have been settled. 
See Tex. R. App. P. 42.1.  The motion is granted.




Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed July 15, 2004.
Panel consists of Chief Justice
Hedges and Justices Frost and Guzman.